Citation Nr: 0013118	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-16 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L5-S1, with limitation of motion and residuals, 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine.  The veteran, who had active service from January 1973 
to August 1993, appealed that decision.  In May 1997, that RO 
found that the veteran's degenerative disc disease was 40 
percent disabling.  As this is not the highest evaluation 
available under the schedular criteria, it is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  During the pendency of the 
appeal, the veteran relocated, and the appeal has continued 
from the RO in Cleveland, Ohio.

The veteran indicated in his June 1997 Substantive Appeal 
that he desired a hearing before a Member of the Board 
sitting at the RO.  A hearing was scheduled for April 2000, 
but the veteran did not appear.  Relevant regulatory 
authority provides that in the event of the veteran's failure 
to appear at a hearing, the case will be processed as a 
withdrawal of a request for a Board hearing; the appeal has 
since been referred to the Board for appellate review.  See 
38 C.F.R. § 20.704(d) (1999).


REMAND

The veteran's central contention is that his degenerative 
disc and joint disease of the lumbosacral spine (low back 
disorder) is more disabling than the current 40 percent 
disability evaluation contemplates.  The veteran submitted 
private treatment records to support his claim.  September 
1997 correspondence from Lawrence H. Fink, M.D., of 
Neurosurgery Sarasota (Florida) to another private physician 
related that the veteran exacerbated his low back disorder in 
an on-the-job injury earlier that month.  The veteran visited 
an emergency room almost one week following his injury, and 
he was referred to Dr. Fink.  Dr. Fink stated that the 
veteran had marked rigidity of the lumbar spine, with flexion 
limited to 40 degrees and no extension.  In addition, the 
veteran had paravertebral muscle spasm bilaterally, and 
positive straight leg raising, bilaterally, at 45 degrees.  
However, deep tendon reflexes were normal and symmetrical.  
Dr. Fink referred the veteran for an MRI, which reflected 
that the veteran had mild lateral and posterolateral 
protrusion, suggesting a herniated nucleus pulposus at the 
L3-4 level, as well as other disc involvement.  In follow-up 
correspondence dated later in September 1997, Dr. Fink 
commented on the presence of early atrophy of the left 
quadriceps with distinct weakness of the left quads, which 
was not present previously.  He recommended surgery for 
relief.  

The veteran was subsequently seen by VA for back complaints 
between March 1998 and July 1998.  At that time, he 
complained of low back pain as well as right sciatica.  A 
March 1998 outpatient treatment report notes mild lower back 
tenderness.  The examiner noted negative straight leg 
raising.  Deep tendon reflexes were reported t be 3+ and 2+ 
for both knees and ankles, respectively.  Strength in the 
lower extremities was 4+/5, bilaterally.  The veteran was 
noted to walk slowly with a cane.  Later in March 1998, 
however, straight leg raising was reported to be positive at 
45 degrees, bilaterally.  Diffuse tenderness was again noted.  
Neurological and sensory examinations were reported to be 
normal.  He was seen on several occasions in April 1998 for 
persistent right sciatica and persistent right lumbar 
radiculopathy.  In June 1998, the impression was low back 
pain with radiculopathy.  In July 1998, however, it appears 
that the assessment was that the veteran had chronic low back 
pain with right sciatica that did not fit the MRI signs that 
showed left L3-L4 bulge.   

In July 1998, the VA afforded the veteran a VA examination to 
determine the extent of disability attributable to the low 
back disorder.  At that time, the veteran did not appear to 
exhibit any neurological symptomatology.  Deep tendon 
reflexes were 2+ and symmetrical in both the upper and lower 
extremities.  Strength and sensation were intact.  There was 
no evidence of spasm and straight leg raising was negative to 
70 degrees, bilaterally.  The veteran did report moderate 
back pain with occasional radiation of pain into the thighs.  
The veteran did not comment on whether there was any 
additional functional impairment due to such pain.  

Based on the review of the above medical evidence, the Board 
notes that it appears that the findings shown on outpatient 
treatment are not necessarily consistent with the most recent 
VA examination.  The most recent VA examination essentially 
shows normal neurological findings despite the numerous 
positive findings shown on other repeat examination.  
Further, the Board is unable to determine the significance of 
the impression made on outpatient treatment in July 1998 that 
the veteran had chronic low back pain with right sciatica 
that did not fit the MRI signs that showed left L3-L4 bulge.  
Finally, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran alleges 
he suffers pain due to a service-connected musculoskeletal 
disability in which the degree of disability is based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of functional loss, if any, due to 
pain, weakened movement, excess fatigability or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
December 1997, the Acting General Counsel of the VA held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in the case of ratings formulated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97.  While the most recent VA 
examiner reported the veteran's subjective report of moderate 
back pain with occasional radiation of pain into the thighs, 
the examiner did not comment on whether there was any 
additional functional impairment due to such pain or 
otherwise address the factors set forth in DeLuca.

Based on the foregoing, and in order to fully and fairly 
adjudicate this claim, the case is REMANDED to the RO for the 
following action:

1. The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examiner should provide as thorough as 
possible a description of the current 
manifestations of the veteran's service- 
connected degenerative disc disease, L5-
S1, with limitation of motion and 
residuals, herniated nucleus pulposus.  
Such tests as the examining physician 
deems appropriate should be performed.  
This examination report must include a 
complete statement of the ranges of 
motion of the veteran's lumbar spine.  
The examiner should also answer the 
following questions:

a.  Does the veteran have symptoms 
compatible with sciatic neuropathy with 
characteristic pain, and if so, are such 
symptoms persistent?

b.  Does the veteran have demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc?

c.  Does the veteran have only little 
intermittent relief from his 
intervertebral disc syndrome?

d.  Does the veteran have recurring 
attacks of intervertebral disc syndrome, 
with intermittent relief?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

e.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

f.  If the answer to question (e) is yes, 
the examiner should provide an opinion as 
to whether any such findings identified 
in question (e) together with the 
veteran's disability would be the 
equivalent of pronounced intervertebral 
disc syndrome with only little 
intermittent relief.

g.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

h.  If the answer to question (g) is yes, 
the examiner should provide an opinion as 
to whether the veteran's disability with 
any such findings identified in question 
(g) would be the equivalent of pronounced 
intervertebral disc syndrome with only 
little intermittent relief.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should readjudicate the 
appellant's claim of entitlement to an 
evaluation in excess of 40 percent for 
his service-connected low back 
disability, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra, as 
well as the VA General Counsel opinion 
VAOPGCPREC 36-97 (December 12, 1997).  In 
the event that all claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision. The appellant and the 
representative should be afforded the 
applicable time to respond.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



